 



Exhibit 10.72
AGREEMENT
     AGREEMENT (this “Agreement”) dated as of September 30, 2007 (the “Effective
Date”), by and between SYNTAX-BRILLIAN CORPORATION, a Delaware corporation (the
“Company”), and VINCENT F. SOLLITTO, JR. (“Sollitto”).
RECITALS
     A. Sollitto is employed under an employment agreement (the “Employment
Agreement”).
     B. On September 30, 2007, the Board of Directors appointed Sollitto as
Executive Chairman of the Board of Directors of the Company.
     C. The Company and Sollitto desire to confirm the terms and conditions of
the engagement of Sollitto as Executive Chairman of the Board of Directors.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants,
and conditions set forth herein and the performance of each, it is hereby agreed
as follows:
     1. Duties.
          (a) Engagement. The Company hereby engages Sollitto, and Sollitto
hereby agrees to act, as the Executive Chairman of the Board of Directors of the
Company. As such, Sollitto shall have responsibilities, duties, and authority
reasonably accorded to, expected of, and consistent with Sollitto’s position.
Sollitto hereby accepts this engagement upon the terms and conditions herein
contained. Sollitto shall provide such services to the Company’s subsidiaries as
may be requested from time to time by the Board of Directors without additional
compensation.
          (b) Policies. Sollitto shall faithfully adhere to, execute, and
fulfill all lawful policies established by the Company.
     2. Compensation. For all services rendered by Sollitto, the Company shall
compensate Sollitto as follows:
          (a) Base Salary. Effective on the Effective Date, the base salary
payable to Sollitto shall be $340,000 per year, payable on a regular basis in
accordance with the Company’s standard payroll procedures, but not less than
monthly.
          (b) Stock Options. All stock options held by Sollitto shall vest on
the date of this Agreement and shall remain in full force and effect during the
term of Sollitto’s engagement under this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) Perquisites, Benefits, and Other Compensation. Sollitto shall be
entitled to receive additional benefits and compensation from the Company in
such form and to such extent as specified below:
               (i) Insurance Coverage. Payment of all premiums for coverage for
Sollitto and Sollitto’s dependent family members under all health,
hospitalization, disability, dental, life, and other insurance plans that the
Company may have in effect from time to time, with the benefits provided to
Sollitto to be on terms no less favorable than the benefits provided to other
Company executive officers but with any generally applicable limitations, such
as co-payment provisions.
               (ii) Reimbursement for Expenses. Reimbursement for business
travel and other out-of-pocket expenses reasonably incurred by Sollitto in the
performance of Sollitto’s services under this Agreement. All reimbursable
expenses shall be appropriately documented in reasonable detail by Sollitto upon
submission of any request for reimbursement and shall be in a format and manner
consistent with the Company’s expense reporting policy.
               (iii) Vacation. Paid vacation in accordance with the applicable
policy of the Company as in effect from time to time for senior executives, but
in no event shall Sollitto be entitled to less than two weeks paid vacation per
year.
               (iv) Other Perquisites. The Company shall provide Sollitto with
other executive perquisites as may be made available to or deemed appropriate
for Sollitto by the Board or a committee of the Board and participation in all
other Company-wide employee benefits as are available to the Company’s
executives from time to time, including any plans, programs, or arrangements
relating to retirement, deferred compensation, profit sharing, 401(k), and
employee stock ownership
     3. Non-Competition Agreement.
          (a) Non-Competition. Notwithstanding the provisions of California law,
including, without limitation, Bus. & Prof. Code Secs. 16600 et. seq. and 17200
et. sec., the parties agree that, during the period of Sollitto’s engagement by
the Company, and for a period equal to the time during or for which payments are
being made by the Company to Sollitto in accordance with this Agreement,
Sollitto shall not, directly or indirectly, for himself or on behalf of or in
conjunction with any other person:
               (i) Other Activities. Engage, as an officer, director,
shareholder, owner, principal, partner, lender, joint venturer, employee,
independent contractor, consultant, advisor, or sales representative, in any
Competitive Business within the Restricted Territory;
               (ii) Solicitation of Employees. Call upon any person who is, at
that time, within the Restricted Territory, an employee of the Company or any of
its subsidiaries, in a managerial or supervisory capacity for the purpose or
with the intent of enticing such employee away from or out of the employ of the
Company or any of its subsidiaries;

2



--------------------------------------------------------------------------------



 



               (iii) Solicitation of Customers. Call upon any person who is, at
that time, or who has been, within one year prior to that time, a customer of
the Company or any of its subsidiaries, within the Restricted Territory for the
purpose of soliciting or selling products or services in direct competition with
the Company or any of its subsidiaries within the Restricted Territory;
               (iv) Solicitation of Acquisition Candidates. Call upon any
prospective acquisition candidate, on Sollitto’s own behalf or on behalf of any
person, which candidate was, to Sollitto’s knowledge after due inquiry, either
called upon by the Company, or for which the Company made an acquisition
analysis, for the purpose of acquiring such candidate.
          (b) Certain Definitions. As used in this Agreement, the following
terms shall have the meanings ascribed to them:
               (i) Competitive Business shall mean any business that is the same
as, similar to, or in direct competition with the business of the Company;
               (ii) person shall mean any individual, corporation, limited
liability company, partnership, firm, or other business of whatever nature;
               (iii) Restricted Territory shall mean any jurisdiction in which
the Company or any subsidiary of the Company maintains any facilities, sells any
products, or provides any services; and
               (iv) subsidiary shall mean the Company’s consolidated
subsidiaries, including corporations, partnerships, limited liability companies,
and any other business organization in which the Company holds at least a fifty
percent equity interest.
          (c) Enforcement. Because of the difficulty of measuring economic
losses to the Company as a result of a breach of the foregoing covenants in this
paragraph 3, and because of the immediate and irreparable damage that could be
caused to the Company for which it would have no other adequate remedy, Sollitto
agrees that the foregoing covenants may be enforced by the Company in the event
of breach by Sollitto, by injunctions and restraining orders.
          (d) Reasonable Restraint. In agreeing to the period of non-competition
as set forth herein, Sollitto acknowledges that he has had the opportunity to
speak with counsel of his choice in connection with the force and effect of this
waiver, and that he is aware that he is waiving rights under California law to
contest the imposition of a non-competition agreement. In agreeing to be bound
hereby, Sollitto is accepting the consideration extended to him in exchange for
a knowing waiver of his rights, and as full and complete consideration for this
waiver, and acknowledges the adequacy of such consideration. Both parties agree
that Sollitto’s agreement to this term constitutes a substantial and material
term to the Company, without which the Company would not enter into this
Agreement or extend this offer of engagement to Sollitto. Sollitto agrees that
the Company may seek and secure an injunction against Sollitto in order to
enforce the terms hereof in the event that Sollitto breaches this provision.
Sollitto acknowledges that the scope of the non-competition clause is reasonable

3



--------------------------------------------------------------------------------



 



in scope and will not preclude him from seeking gainful employment in
alternative fields. To the extent that any court of competent jurisdiction
determines that the non-competition provisions are unreasonable, it is the
intent of the parties to enforce the terms hereof to the full extent held
reasonable.
          (e) Other Activities. It is further agreed by the parties that, in the
event that Sollitto shall cease to be engaged hereunder and enters into a
business or pursues other activities not in competition with the Company
(including the Company’s subsidiaries), or similar activities or business in
locations, the operation of which, under such circumstances, does not violate
this paragraph 3, and in any event such new business, activities, or location
are not in violation of this paragraph 3 or of Sollitto’s obligations under this
paragraph 3, if any, Sollitto shall not be chargeable with a violation of this
paragraph 3 if the Company (including the Company’s subsidiaries) shall
thereafter enter the same, similar, or a competitive (i) business, (ii) course
of activities, or (iii) location, as applicable.
          (f) Separate Covenants. The covenants in this paragraph 3 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant. Moreover, in the event any
court of competent jurisdiction shall determine that the scope, time, or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent that the
court deems reasonable, and the Agreement shall thereby be reformed.
          (g) Independent Agreement. All of the covenants in this paragraph 3
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Sollitto against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of such covenants. It is
specifically agreed that the period following termination of employment stated
at the beginning of this paragraph 3, during which the agreements and covenants
of Sollitto made in this paragraph 3 shall be effective, shall be computed by
excluding from such computation any time during which Sollitto is in violation
of any provision of this paragraph 3.
     4. Term; Termination; Rights on Termination.
          (a) Term. The term of Sollitto’s engagement under this Agreement (the
“Term”) shall be from the Effective Date until the date that is two years from
the Effective Date. Following the end of the Term, Sollitto shall provide
consulting services to the Company involving not more than ten hours in any
month during which period Sollitto’s options shall remain in full force and
effect.
          (b) Termination. Sollitto’s engagement under this Agreement may be
terminated in any one of the followings ways:
               (i) Death of Sollitto. The engagement of Sollitto shall terminate
immediately upon Sollitto’s death provided that the Company shall, for a period
of 12 months following such death, pay to the estate of Sollitto an amount equal
to Sollitto’s base salary and continue to pay all premiums for coverage for
Sollitto’s dependent family members

4



--------------------------------------------------------------------------------



 



under all health, hospitalization, disability, dental, life, and other insurance
plans that the Company maintained at the time of Sollitto’s death.
               (ii) Disability of Sollitto. If, as a result of incapacity due to
physical or mental illness or injury, Sollitto shall have been absent from
Sollitto’s full-time duties hereunder for six consecutive months, then 30 days
after giving written notice to Sollitto (which notice may occur before or after
the end of such six month-period, but which shall not be effective earlier than
the last day of such six month-period), the Company may terminate Sollitto’s
engagement provided Sollitto is unable to resume Sollitto’s full-time duties at
the conclusion of such notice period. Also, Sollitto may terminate Sollitto’s
engagement if Sollitto’s health should become impaired to an extent that makes
the continued performance of Sollitto’s duties hereunder hazardous to Sollitto’s
physical or mental health or Sollitto’s life, provided that Sollitto shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that, at the Company’s request made within 10 days
of the date of such written statement, Sollitto shall submit to an examination
by a doctor selected by the Company who is reasonably acceptable to Sollitto or
Sollitto’s doctor and such doctor shall have concurred in the conclusion of
Sollitto’s doctor. In the event Sollitto’s engagement under this Agreement is
terminated as a result of Sollitto’s disability, Sollitto shall receive from the
Company, in a lump-sum payment due within 10 days of the effective date of such
termination, an amount equal to the base salary payable to Sollitto pursuant to
paragraph 2(a) of this Agreement, for the lesser of the time period then
remaining under the Term or one year. The disability benefits provided for in
this Agreement are independent of any disability insurance benefits that
Sollitto receives.
          (c) Payments to Termination Date. Upon termination of Sollitto’s
engagement under this Agreement for any reason provided above, Sollitto shall be
entitled to receive all compensation earned and all benefits and reimbursements
due through the effective date of termination. Additional compensation
subsequent to termination, if any, will be due and payable to Sollitto only to
the extent and in the manner expressly provided above. All other rights and
obligations of the Company and Sollitto under this Agreement shall cease as of
the effective date of termination, except that the Company’s obligations under
paragraph 8 (relating to indemnification of Sollitto) and Sollitto’s obligations
under paragraph 3 (relating to non-competition and non-solicitation, as
applicable), paragraph 5 (relating to return of Company property), paragraph 6
(relating to inventions), and paragraph 7 (relating to trade secrets).
          (d) Mitigation. In the event Sollitto commences employment with a
third party during the Term, the Company shall continue to pay Sollitto’s
compensation under paragraph 2(a) for the lesser of the time period then
remaining under the Term or six months.
     5. Return of Company Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, and other property
delivered to or compiled by Sollitto by or on behalf of the Company (or its
subsidiaries) or its representatives, vendors, or customers that pertain to the
business of the Company (or its subsidiaries) shall be and remain the property
of the Company and be subject at all times to its discretion and control.
Likewise, all correspondence, reports, records, charts, advertising materials,
and other similar data pertaining to the business, activities, or future plans
of the Company (or its subsidiaries) that

5



--------------------------------------------------------------------------------



 



is collected by Sollitto shall be delivered promptly to the Company without
request by it upon termination of Sollitto’s employment.
     6. Inventions. Sollitto shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements, and valuable
discoveries, whether patentable or not, which are conceived or made by Sollitto,
solely or jointly with another, during the period of engagement, and which are
directly related to the business or activities of the Company (or its
subsidiaries), and which Sollitto conceives as a result of Sollitto’s engagement
by the Company. Sollitto hereby assigns and agrees to assign all Sollitto’s
interests therein to the Company or its nominee. Whenever requested to do so by
the Company, Sollitto shall execute any and all applications, assignments, and
other instruments that the Company shall deem necessary to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the Company’s interest therein.
     7. Trade Secrets. Sollitto agrees that Sollitto will not, during or after
the period of engagement under this Agreement, disclose the specific terms of
the Company’s relationships or agreements with its respective significant
vendors or customers, or any other significant and material trade secret of the
Company, whether in existence or proposed, to any person, firm, partnership,
corporation, or business for any reason or purpose whatsoever.
     8. Indemnification. In the event Sollitto is made a party to any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (other than an action by the Company
against Sollitto), by reason of the fact that Sollitto is or was performing
services under this Agreement, then the Company shall indemnify Sollitto against
all expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement, as actually and reasonably incurred by Sollitto in connection
therewith to the maximum extent permitted by applicable law. The advancement of
expenses shall be mandatory. In the event that both Sollitto and the Company are
made a party to the same third-party action, complaint, suit, or proceeding, the
Company agrees to engage competent legal representation, and Sollitto agrees to
use the same representation, provided that if counsel selected by the Company
shall have a conflict of interest that prevents such counsel from representing
Sollitto, Sollitto may engage separate counsel and the Company shall pay all
attorneys’ fees of such separate counsel. Further, while Sollitto is expected at
all times to use Sollitto’s best efforts to faithfully discharge Sollitto’s
duties under this Agreement, Sollitto cannot be held liable to the Company for
errors or omissions made in good faith if Sollitto has not exhibited gross,
willful, and wanton negligence and misconduct or performed criminal and
fraudulent acts that materially damage the business of the Company.
Notwithstanding this paragraph 8, the provision of any written indemnification
agreement applicable to the directors and officers of the Company to which
Sollitto shall be a party shall apply rather than this paragraph 8 to the extent
inconsistent with this paragraph 8. Sollitto shall cooperate with the Company
without additional compensation in any litigation involving the Company during
the Term.
     9. Nondisparagement. The Company and its officers or directors on the one
hand and Sollitto on the other hand shall not disparage the other. Sollitto
shall cooperate in any litigation involving the Company.

6



--------------------------------------------------------------------------------



 



     10. Assignment; Binding Effect. Sollitto understands that Sollitto is being
engaged by the Company on the basis of Sollitto’s personal qualifications,
experience, and skills. Sollitto agrees, therefore, Sollitto cannot assign all
or any portion of Sollitto’s performance under this Agreement. Subject to the
preceding two sentences and the express provisions of paragraph 11 below, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective heirs, legal representatives,
successors, and assigns.
     11. Complete Agreement. This Agreement replaces the Employment Agreement,
which shall have no further force and effect. This Agreement is not a promise of
future employment. Except as specifically provided herein, Sollitto has no oral
representations, understandings, or agreements with the Company or any of its
officers, directors, or representatives covering the same subject matter as this
Agreement. This written Agreement is the final, complete, and exclusive
statement and expression of the agreement between the Company and Sollitto and
of all the terms of this Agreement, and it cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Sollitto, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such term. This Agreement hereby supersedes any other
employment agreements or understandings, written or oral, between the Company
and Sollitto.
     12. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

         
 
  To the Company:   1600 N. Desert Drive
 
      Tempe, Arizona 85251
 
      Attention: John Hodgson
 
       
 
  To Sollitto:   To the residence address of Sollitto
 
      as shown in the records of the Company

     Notice shall be deemed given and effective on the earlier of three days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 12.
     13. Severability; Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.
     14. No Participation in Severance Plans. Except as contemplated by this
Agreement, Sollitto acknowledges and agrees that the compensation and other
benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Sollitto pursuant to the terms of any severance pay

7



--------------------------------------------------------------------------------



 



arrangement of the Company or any affiliate thereof, or any other similar
arrangement of the Company or any affiliates thereof providing for benefits upon
involuntary termination of employment.
     15. Governing Law. This Agreement shall in all respects be construed
according to the laws of the state of Arizona, notwithstanding the conflict of
laws provisions of such state.
     16. Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute the same agreement. This Agreement may be executed by
facsimile, PDF, or other electronic means.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  SYNTAX-BRILLIAN CORPORATION    
 
           
 
  By:
Name:   /s/ James Li
 
James Li    
 
  Its:   Chief Executive Officer    
 
                SOLLITTO:    
 
                /s/ Vincent F. Sollitto, Jr.                   Vincent F.
Sollitto, Jr.    

9